Notice of Pre-AIA  or AIA  Status
The present application for reissue of U.S. Patent 9,834,753 is being examined under the pre-AIA  first to invent provisions.

Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

Response to Arguments
Applicant’s arguments, see response filed January 4, 2022, with respect to claims 1-9 have been fully considered and are persuasive.  The rejection of claims 1-9 under 35 U.S.C. § 103 has been withdrawn. 

Claim Rejections – 35 U.S.C. § 251
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error in the specification or original claims which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  
Claims 1-9 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action. 

Original (unamended) patent claims 1-9, elected by original presentation, are otherwise allowable.  The rejection under 35 U.S.C. 251 above is based on the fact that there is no "error" in the non-amended patent claims.  Applicant is advised that a proper response to the rejection must include (A) a request to suspend action in this original reissue application pending completion of examination of a divisional reissue application directed to the constructively non-elected invention(s), (B) the filing of the divisional 
If no divisional reissue application is filed for the non-elected claims in response to this Office action, no reissue patent will issue because no error in the original patent is being corrected in the first reissue application. The Office will not permit claims to issue in a reissue application when the reissue application does not correct any error in the original patent.
If a divisional reissue application is timely filed, the divisional reissue application will also be examined and action in the instant application will be suspended.  See MPEP 1450.

Conclusion
No claim is allowed. 

Ongoing Duty to Disclose
	Applicant is reminded of its ongoing duty under 37 C.F.R. 1.178(b) to disclose any litigation involving the ‘753 patent.  See MPEP 1442.04.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE CAMPELL whose telephone number is 571-272-0974. The examiner can normally be reached on Monday - Thursday from 9:00 to 5:00, Central Time. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer, can be reached on 313-446-4825.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bruce Campell/
Patent Reexamination Specialist
Central Reexamination Unit 3991


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991